Exhibit 10.2

 

EXECUTION VERSION

 

GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL: 
212-902-1000

 

Opening Transaction

 

To:

Alon USA Energy, Inc.

12700 Park Central Dr., Suite 1600

Dallas, TX 75251

 

 

A/C:

046214615

 

 

From:

Goldman, Sachs & Co.

 

 

Re:

Base Convertible Bond Hedge Transaction

 

 

Ref. No:

SDB4166562360

 

 

Date:

September 10, 2013

 

--------------------------------------------------------------------------------

 

Dear Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Goldman, Sachs & Co.
(“Dealer”) and Alon USA Energy, Inc. (“Counterparty”).  This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

 

1.              This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2006 ISDA Definitions (the “2006 Definitions”)
and the definitions and provisions of the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”, and together with the 2006 Definitions,
the “Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  Certain defined terms used herein have the meanings assigned to
them in the Indenture to be dated as of September 16, 2013 between Counterparty
and U.S. Bank, National Association, as trustee (the “Indenture”), relating to
the USD 130,000,000 principal amount of 3.00% Convertible Senior Notes due 2018
(the “Convertible Securities”).  In the event of any inconsistency between the
terms defined in the Indenture and this Confirmation, this Confirmation shall
govern.  For the avoidance of doubt, references herein to sections of the
Indenture are based on the draft of the Indenture most recently reviewed by the
parties at the time of execution of this Confirmation.  If any relevant sections
of the Indenture are changed, added or renumbered between the execution of this
Confirmation and the execution of the Indenture, the parties will amend this
Confirmation in good faith to preserve the economic intent of the parties, as
evidenced by such draft of the Indenture and the “Description of Notes” section
of the Preliminary Offering Circular related to the offering of the Convertible
Securities, as supplemented by the related pricing term sheet.  The parties
further acknowledge that references to the Indenture herein are references to
the Indenture as in effect on the date of its execution and if the Indenture is
amended, modified or supplemented following its execution, any such amendment,
modification or supplement will be disregarded for purposes of this Confirmation
(other than Section 8(b)(i)(B) below) unless the parties agree otherwise in
writing.  The Transaction is subject to early unwind if the closing of the
Convertible Securities is not consummated for any reason, as set forth below in
Section 8(k).

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

--------------------------------------------------------------------------------


 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of Loss and Second
Method and US Dollars (“USD”) as the Termination Currency, and (ii) the
replacement of the word “third” in the last line of Section 5(a)(i) of the
Agreement with the word “first”.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 

The Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

2.              The Transaction constitutes a Share Option Transaction for
purposes of the Equity Definitions.  The terms of the particular Transaction to
which this Confirmation relates are as follows:

 

General Terms:

 

 

 

 

 

Trade Date:

 

September 10, 2013

 

 

 

Effective Date:

 

The closing date of the initial issuance of the Convertible Securities.

 

 

 

Option Style:

 

Modified American, as described under “Procedures for Exercise” below.

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The Common Stock of Counterparty, par value USD0.01 per share (Ticker Symbol:
“ALJ”).

 

 

 

Applicable Percentage:

 

70.0%

 

 

 

Number of Options:

 

The number of Convertible Securities in denominations of USD1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Securities. For the avoidance of doubt, the Number of Options
outstanding shall be reduced by each exercise of Options hereunder.

 

 

 

Option Entitlement:

 

As of any date, a number of Shares per Option equal to the “Conversion Rate” (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to a Fundamental Change Adjustment or a Discretionary
Adjustment).

 

 

 

Fundamental Change Adjustment:

 

Any adjustment to the Conversion Rate pursuant to Section 4.06 of the Indenture.

 

2

--------------------------------------------------------------------------------


 

Discretionary Adjustment:

 

Any adjustment to the Conversion Rate pursuant to Section 4.05(b) of the
Indenture.

 

 

 

Strike Price:

 

As of any date, an amount in USD equal to USD1,000 divided by the Option
Entitlement as of such date. The Strike Price shall be rounded by the
Calculation Agent in accordance with the applicable provisions of the Indenture.

 

 

 

Number of Shares:

 

As of any date, a number of Shares equal to the product (i) the Applicable
Percentage, (ii) the Number of Options and (iii) the Option Entitlement.

 

 

 

Premium:

 

USD 17,262,700.00.

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

The New York Stock Exchange

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

Exercise Dates:

 

Each Conversion Date.

 

 

 

Conversion Date:

 

Each “Conversion Date” (as defined in the Indenture) occurring during the
Exercise Period for Convertible Securities each in denominations of USD1,000
principal amount (such Convertible Securities, the “Relevant Convertible
Securities” for such Conversion Date).

 

 

 

Exercise Period:

 

The period from and excluding the Effective Date to and including the Expiration
Date.

 

 

 

Expiration Date:

 

The earlier of (i) the last day on which any Convertible Securities remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the “Maturity Date” (as defined in the
Indenture). For the avoidance of doubt, the Options will be exercisable in
accordance with, and subject to the conditions set forth in, the provisions set
forth under “Automatic Exercise on Conversion Dates”, “Notice Deadline” and
“Notice of Exercise” below.

 

 

 

Automatic Exercise on Conversion Dates:

 

Applicable; and means that on each Conversion Date, a number of Options equal to
the number of Relevant Convertible Securities for such Conversion Date in
denominations of USD1,000 principal amount shall be automatically exercised,
subject to “Notice of Exercise” below.

 

 

 

Notice Deadline:

 

In respect of any exercise of Options hereunder on any Conversion Date, 4:00
P.M., New York City time, on (i) in the case the applicable Relevant Convertible
Securities will be settled by Counterparty by delivery of Shares only (together
with cash in lieu of any fractional Share), the Scheduled Trading Day
immediately following the relevant Conversion Date, or (ii) otherwise, the
Scheduled Trading Day

 

3

--------------------------------------------------------------------------------


 

 

 

immediately preceding the first Scheduled Trading Day of the relevant Cash
Settlement Averaging Period; provided that in the case of any exercise of
Options hereunder in connection with the conversion of any Relevant Convertible
Securities for any Conversion Date occurring during the period from and
including June 15, 2018 (or if Counterparty has elected to settle all
conversions of Convertible Securities solely in Shares (together with cash in
lieu of any fractional Share) or through combination settlement with the
“Specified Dollar Amount” (as defined in the Indenture) of less than USD1,000
and such election is effective on the 95th “Scheduled Trading Day” (as defined
in the Indenture) prior to the Maturity Date, then from and including such date)
to and including the Expiration Date (such period, the “Final Conversion
Period”), the Notice Deadline shall be 12:00 P.M., New York City time, on the
“Scheduled Trading Day” (as defined in the Indenture) immediately preceding the
Maturity Date.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder and such obligation in respect of such exercise shall be
permanently extinguished unless Counterparty notifies Dealer in writing prior to
the Notice Deadline in respect of such exercise, of (i) the number of Relevant
Convertible Securities being converted on the related Conversion Date
(specifying, if applicable, whether all or any portion of such Convertible
Securities are Convertible Securities as to which additional Shares would be
added to the Conversion Rate (as defined in the Indenture) pursuant to Section
4.06 of the Indenture (the “Make-Whole Convertible Securities”)), (ii) the
scheduled settlement date under the Indenture for the Relevant Convertible
Securities for such Conversion Date, (iii) whether such Relevant Convertible
Securities will be settled by Counterparty by delivery of cash, Shares or a
combination of cash and Shares and, if such a combination, the “Specified Dollar
Amount” (as defined in the Indenture) and (iv) the first “Scheduled Trading Day”
(as defined in the Indenture) of the relevant “Observation Period” (as defined
in the Indenture), if any; provided that in the case of any exercise of Options
in connection with the conversion of any Relevant Convertible Securities for any
Conversion Date occurring during the Final Conversion Period, the contents of
such notice shall be as set forth in clauses (i) and (ii) above. Counterparty
acknowledges its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and the

 

4

--------------------------------------------------------------------------------


 

 

 

rules and regulations thereunder, in respect of any election of a settlement
method with respect to the Convertible Securities. For the avoidance of doubt,
if Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder, Dealer’s obligation to make any payment or delivery in
respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure; provided that notwithstanding the foregoing, such
notice (and the related exercise of Options) shall be effective with respect to
Options relating to Convertible Securities (I) with a Conversion Date occurring
prior to the first day of the Final Conversion Period if given after the
relevant Notice Deadline, but prior to 4:00 P.M. New York City time, on the
fifth Scheduled Trading Day following such Notice Deadline or (II) with a
Conversion Date occurring on or after the first day of the Final Conversion
Period if given after the relevant Notice Deadline, but prior to 4:00 P.M. New
York City time, on the Scheduled Trading Day immediately following such Notice
Deadline, in which event, in either case of clauses (I) or (II), Dealer’s
Delivery Obligation in respect of the related Options shall not be extinguished
but may instead be adjusted by the Calculation Agent to reflect the additional
costs (including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities (including
the unwinding of any hedge position) as a result of Dealer not having received
such notice on or prior to such Notice Deadline. If applicable, the Notice of
Exercise shall also contain the Settlement Method Election Provisions.

 

 

 

Notice of Final Convertible Security Settlement Method:

 

Counterparty shall notify Dealer in writing of the final settlement method (and,
if applicable, the final Specified Dollar Amount) elected (or deemed to be
elected) with respect to the Convertible Securities before 4:00 P.M. (New York
City time) on the earlier to occur of (x) the date on which it makes the
irrevocable election of a settlement method in accordance with Section 8.01(j)
of the Indenture and (y) May 2, 2018 (which date is the 95th “Scheduled Trading
Day” (as defined in the Indenture) prior to the Maturity Date). If applicable,
the Notice of Final convertible Security Settlement Method shall also contain
the Settlement Method Election Provisions.

 

 

 

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

 

As specified in Section 6(b) below.

 

5

--------------------------------------------------------------------------------


 

Settlement Terms:

 

 

 

 

 

Settlement Date:

 

For any Exercise Date, the settlement date for the cash (if any) and/or Shares
(if any) to be delivered in respect of the Relevant Convertible Securities for
the relevant Conversion Date under the terms of the Indenture; provided that the
Settlement Date shall not be prior to the latest of (i) the date one Settlement
Cycle following the final day of the relevant Cash Settlement Averaging Period,
(ii) the Exchange Business Day immediately following the date on which
Counterparty gives notice to Dealer of such Settlement Date prior to 4:00 P.M.,
New York City time, or (iii) the Exchange Business Day immediately following the
date Counterparty provides the Notice of Delivery Obligation prior to 4:00 P.M.,
New York City time.

 

 

 

Delivery Obligation:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date (the “Delivery Obligation”):

 

 

 

 

 

(i) a number of Shares equal to the product of the Applicable Percentage and the
aggregate number of Shares included in the “Settlement Amount” (as defined in
the Indenture), if any, that Counterparty would be obligated to deliver to the
holder(s) of the Relevant Convertible Securities for such Conversion Date
pursuant to Section 4.03(a)(ii)(C) of the Indenture (except that such number of
Shares shall be determined without taking into consideration any rounding
pursuant to Section 4.03(b) of the Indenture), rounded down to the nearest whole
number, and cash in lieu of any fractional Share resulting from such rounding;

 

 

 

 

 

(ii) cash equal to the product of the Applicable Percentage and the excess of
(I) the “Daily Principal Portion” (as defined in the Indenture but with relevant
references to “60” deemed replaced with a reference to the number of “VWAP
Trading Days” (as defined in the Indenture) comprising the relevant Cash
Settlement Averaging Period) over (II) USD1,000 divided by the number of “VWAP
Trading Days” (as defined in the Indenture) comprising the relevant Cash
Settlement Averaging Period, for each “VWAP Trading Day” (as defined in the
Indenture) during the relevant Cash Settlement Averaging Period per Convertible
Security (in denominations of USD1,000) that Counterparty would be obligated to
deliver to holder(s) of the Relevant Convertible Securities for such Conversion
Date pursuant to Section 4.03(a)(ii)(C) of the

 

6

--------------------------------------------------------------------------------


 

 

 

Indenture; and

 

 

 

 

 

(iii) if the “Aggregate Share Cap” and the “Daily Share Cap” apply and the
“Uncapped Daily Share Amount” exceeds the “Daily Share Cap”, the product of (I)
the Applicable Percentage, (II) the excess of such “Uncapped Daily Share Amount”
over such “Daily Share Cap” and (III) the “Daily VWAP” (with defined terms in
this clause (iii) having the meanings assigned in the Indenture but with
relevant references to “60” deemed replaced with a reference to the number of
“VWAP Trading Days” (as defined in the Indenture) comprising the relevant Cash
Settlement Averaging Period), for each “VWAP Trading Day” (as defined in the
Indenture) during the relevant Cash Settlement Averaging Period per Convertible
Security (in denominations of USD1,000) that Counterparty would be obligated to
deliver to holder(s) of the Relevant Convertible Securities for such Conversion
Date pursuant to Section 4.03(a)(ii)(C) of the Indenture,

 

 

 

 

 

for each of clauses (i), (ii) and (iii), determined as if Counterparty had
elected to satisfy its conversion obligation in respect of such Relevant
Convertible Securities by the Convertible Security Settlement Method,
notwithstanding any different actual election by Counterparty with respect to
the settlement of such Relevant Convertible Securities (collectively, the
“Convertible Obligation”); provided that the Delivery Obligation shall be
determined excluding any Shares and/or cash that Counterparty is obligated to
deliver to holder(s) of the Relevant Convertible Securities as a direct or
indirect result of any adjustments to the Conversion Rate pursuant to a
Fundamental Change Adjustment or a Discretionary Adjustment and any interest
payment that Counterparty is (or would have been) obligated to deliver to
holder(s) of the Relevant Convertible Securities for such Conversion Date.
Notwithstanding the foregoing, in all events the Delivery Obligation shall be
capped so that the value of (x)(I) the number of Shares comprising the Delivery
Obligation multiplied by the Share Obligation Value Price plus (II) the amount
of cash comprising the Delivery Obligation, does not exceed (y) the relevant Net
Convertible Share Obligation Value. For the avoidance of doubt, if the “Daily
Conversion Value” (as defined in the Indenture but with references therein to
“60” deemed replaced with a reference to the number of “VWAP Trading Days” (as
defined in the Indenture) comprising the relevant Cash Settlement Averaging
Period) for any “VWAP Trading Day” (as defined in the Indenture) occurring in
the relevant Cash Settlement Averaging Period is

 

7

--------------------------------------------------------------------------------


 

 

 

less than or equal to USD1,000 divided by the number of “VWAP Trading Days” (as
defined in the Indenture) comprising the relevant Cash Settlement Averaging
Period, Dealer will have no delivery obligation hereunder in respect of the
related Exercise Date and such VWAP Trading Day.

 

 

 

Convertible Security Settlement Method:

 

For any Relevant Convertible Securities, if (i) Counterparty has notified Dealer
in the related Notice of Exercise (or in the Notice of Final Convertible
Security Settlement Method, as the case may be) that it has elected to satisfy
its conversion obligation in respect of such Relevant Convertible Securities in
cash or in a combination of cash and Shares in accordance with Section
4.03(a)(i) of the Indenture with a Specified Dollar Amount of at least USD1,000
(a “Cash Election”) and (ii) such Notice of Exercise (or such Notice of Final
Convertible Security Settlement Method, as the case may be) contains all of the
Settlement Method Election Provisions (to the extent required under the
“Settlement Method Election Provisions” below), the Convertible Security
Settlement Method shall be the settlement method actually so elected by
Counterparty in respect of such Relevant Convertible Securities; otherwise, the
Convertible Security Settlement Method shall (x) assume Counterparty had made a
Cash Election with respect to such Relevant Convertible Securities with a
Specified Dollar Amount of USD1,000 per Relevant Convertible Security and (y) be
calculated as if the relevant “Observation Period” pursuant to Section
4.03(a)(ii)(C) of the Indenture consisted of 90 “VWAP Trading Days” (as defined
in the Indenture) commencing on (I) the second “Scheduled Trading Day” (as
defined in the Indenture) after the Conversion Date for conversions with a
related Conversion Date occurring prior to the Final Conversion Period or (II)
the 92nd “Scheduled Trading Day” (as defined in the Indenture) prior to the
Maturity Date for conversions with a related Conversion Date occurring during
the Final Conversion Period (such “Observation Period”, subject to the
provisions of this clause (y), the “Cash Settlement Averaging Period” for such
Relevant Convertible Securities).

 

 

 

Settlement Method Election Provisions:

 

In order for the Convertible Security Settlement Method to be the settlement
method actually elected by Counterparty under the Indenture in respect of the
applicable Relevant Convertible Securities in accordance with “Convertible
Security Settlement Method” above, the related Notice of Exercise (or Notice of
Final Convertible Security Settlement Method, as the case may be) must contain
in writing the following representations, warranties and acknowledgments from
Counterparty to Dealer as of such notice delivery date (except that such

 

8

--------------------------------------------------------------------------------


 

 

 

representations, warranties and acknowledgments will not be required in the case
where the Relevant Convertible Securities will be settled by Counterparty by
delivery of a combination of cash and Shares with a Specified Dollar Amount
equal to USD1,000 where Counterparty has either (x) failed to elect a settlement
method under the Indenture in respect of the applicable Relevant Convertible
Securities so that Counterparty is deemed to have elected such settlement method
pursuant to Section 4.03(a)(i) of the Indenture or (y) merely confirmed such
deemed election pursuant to Section 4.03(a)(i) of the Indenture):

 

 

 

 

 

(i) none of Counterparty and its officers or directors, or any person that
controls, potentially controls, or otherwise exercises influence over,
Counterparty’s decision to elect the Convertible Security Settlement Method is
aware of any material nonpublic information regarding Counterparty or the
Shares;

 

 

 

 

 

(ii) Counterparty is electing the Convertible Security Settlement Method in good
faith and not as part of a plan or scheme to evade compliance with the U.S.
federal securities laws; Counterparty is not electing the settlement method
under the Indenture for the Relevant Convertible Securities or the Convertible
Security Settlement Method to create actual or apparent trading activity in the
Shares (or any security convertible into or exchangeable for Shares) or to raise
or depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act; and Counterparty has not entered into or altered any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction;

 

 

 

 

 

(iii) Counterparty has the power to make such election and to execute and
deliver any documentation relating to such election that it is required by this
Confirmation to deliver and to perform its obligations under this Confirmation
and has taken all necessary action to authorize such election, execution,
delivery and performance;

 

 

 

 

 

(iv) such election and performance of its obligations under this Confirmation do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets; and

 

9

--------------------------------------------------------------------------------


 

 

 

(v) any transaction that Dealer makes with respect to the Shares during the
period beginning at the time that Counterparty delivers such notice and ending
at the close of business on the final day of the Cash Settlement Averaging
Period shall be made by Dealer at Dealer’s sole discretion for Dealer’s own
account and Counterparty shall not have, and shall not attempt to exercise, any
influence over how, when, whether or at what price Dealer effects such
transactions, including, without limitation, the prices paid or received by
Dealer per Share pursuant to such transactions, or whether such transactions are
made on any securities exchange or privately.

 

 

 

Notice of Delivery Obligation:

 

No later than the Exchange Business Day immediately following the last day of
the relevant Cash Settlement Averaging Period, Counterparty shall give Dealer
notice of the final number of Shares and/or amount of cash comprising the
settlement obligation under the Indenture in respect of the Relevant Convertible
Securities; provided that, with respect to any Exercise Date occurring during
the Final Conversion Period, Counterparty may provide Dealer with a single
notice of the aggregate number of Shares and/or amount of cash comprising the
settlement obligation under the Indenture in respect of the Relevant Convertible
Securities for all Exercise Dates occurring during such period (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to a
Notice of Exercise or Notice of Convertible Security Settlement Method, as the
case may be, as set forth above, in any way).

 

 

 

Net Convertible Share Obligation Value:

 

With respect to Relevant Convertible Securities as to a Conversion Date, (i) the
product of the Applicable Percentage and the Total Convertible Share Obligation
Value of such Relevant Convertible Securities for such Conversion Date minus
(ii) the product of the Applicable Percentage and the aggregate principal amount
of such Relevant Convertible Securities for such Conversion Date.

 

 

 

Total Convertible Share Obligation Value:

 

With respect to Relevant Convertible Securities with respect to a Conversion
Date, (i) (A) the number of Shares equal to the aggregate number of Shares that
Counterparty is obligated to deliver to the holder(s) of Relevant Convertible
Securities for such Conversion Date pursuant to the Indenture (except that such
number of Shares shall be determined without taking into consideration any
rounding pursuant to Section 4.03(b) of the Indenture) multiplied by (B) the
Share Obligation Value Price

 

10

--------------------------------------------------------------------------------


 

 

 

plus (ii) an amount of cash equal to (A) the fractional Shares, if any, that
would have resulted but for the rounding under (i)(A) above multiplied by
(B) the Share Obligation Value Price plus (iii) an amount of cash equal to the
aggregate amount of cash that Counterparty is obligated to deliver to the
holder(s) of Relevant Convertible Securities for such Conversion Date pursuant
to the Indenture; provided that, the Total Convertible Share Obligation Value
shall be determined excluding any Shares and/or cash that Counterparty is
obligated to deliver to holder(s) of the Relevant Convertible Securities as a
direct or indirect result of any adjustments to the Conversion Rate pursuant to
a Fundamental Change Adjustment or a Discretionary Adjustment and any interest
payment that Counterparty is (or would have been) obligated to deliver to
holder(s) of the Relevant Convertible Securities for such Conversion Date.

 

 

 

Share Obligation Value Price:

 

The opening price as displayed under the heading “Op” on Bloomberg page “ALJ.N
<Equity>“ (or any successor thereto) (or if such displayed price is unavailable
or is manifestly incorrect, the market value of one Share on such date, as
determined by the Calculation Agent) on the applicable Settlement Date.

 

 

 

Other Applicable Provisions:

 

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.8, 9.9, 9.10 and 9.11 of the Equity Definitions will be applicable as
if “Physical Settlement” applied to the Transaction; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.

 

 

 

Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

 

 

Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 4.04(a) through (e) of the
Indenture, the Calculation Agent shall make a corresponding adjustment in
respect of any one or more of the Strike Price, the Number of Options, the

 

11

--------------------------------------------------------------------------------


 

 

 

Option Entitlement and any other term relevant to the exercise, settlement or
payment of the Transaction. Immediately upon the occurrence of any such
adjustment event, Counterparty shall notify the Calculation Agent of such
adjustment event; and once the adjustments to be made to the terms of the
Indenture and the Convertible Securities in respect of such adjustment event
have been determined, Counterparty shall immediately notify the Calculation
Agent in writing of the details of such adjustments. In addition, the
Calculation Agent shall, to the extent the Calculation Agent determines
practicable in good faith and in its commercially reasonable discretion, make a
corresponding adjustment to the settlement terms of the Options (but without
duplication of any adjustment pursuant to the foregoing sentence) to the extent
an analogous adjustment would be made pursuant to Section 4.04(f) or
Section 4.05(a), as applicable, of the Indenture; provided that the Calculation
Agent may limit or alter any such adjustment referenced in this sentence so that
the fair value of the Transaction to Dealer is not reduced as a result of such
adjustment. For the avoidance of doubt, Dealer shall not have any delivery
obligation hereunder in respect of any “Distributed Property” delivered by
Counterparty pursuant to the first paragraph under the first formula under
Section 4.04(c) of the Indenture or any payment obligation in respect of any
cash paid by Counterparty pursuant to the first sentence of the second paragraph
under the formula under Section 4.04(d) of the Indenture (collectively, the
“Dilution Adjustment Fallback Provisions”), and no adjustment shall be made to
the terms of the Transaction on account of any event or condition described in
the Dilution Adjustment Fallback Provisions.

 

 

 

Dividends:

 

If at any time during the period from and including the Trade Date, to but
excluding the Expiration Date, (i) an ex-dividend date for a regular quarterly
cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and
that dividend is less than the Regular Dividend on a per Share basis or (ii) if
no Ex-Dividend Date for a regular quarterly cash dividend occurs with respect to
the Shares in any quarterly dividend period of Counterparty, then the
Calculation Agent will make a corresponding adjustment in respect of any one or
more of the Strike Price, the Number of Options, the Option Entitlement and any
other term relevant to the exercise, settlement or payment of the Transaction to
preserve the fair value of the Options to Dealer after taking into account such
dividend or lack thereof. “Regular Dividend” shall mean USD0.06 per Share per
quarter.

 

12

--------------------------------------------------------------------------------


 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means any “Merger Event” as defined in Section 4.07(a) of the Indenture.

 

 

 

Consequences of Merger Events:

 

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make a corresponding adjustment in
respect of any one or more of the Strike Price, the Number of Options, the
Option Entitlement and any other term relevant to the exercise, settlement or
payment of the Transaction; provided that such adjustment shall be made without
regard to any adjustment to the Conversion Rate pursuant to a Fundamental Change
Adjustment or a Discretionary Adjustment; and provided further that the
Calculation Agent may limit or alter any such adjustment referenced in this
paragraph so that the fair value of the Transaction to Dealer is not reduced as
a result of such adjustment; and provided further that if, with respect to a
Merger Event, (i) the consideration for the Shares includes (or, at the option
of a holder of Shares, may include) shares of an entity or person that is not a
corporation organized under the laws of the United States, any state thereof or
the District of Columbia or (ii) the Counterparty to the Transaction following
such Merger Event will not be a corporation and/or will not be the Issuer
following such Merger Event, in either case, Dealer may elect (in its sole
discretion) for Cancellation and Payment (Calculation Agent Determination) to
apply.

 

 

 

Notice of Merger Consideration and Consequences:

 

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the type and amount of consideration that a holder
of Shares would have been entitled to in the case of reclassifications,
consolidations, mergers, sales or transfers of assets or other transactions that
cause Shares to be converted into the right to receive more than a single type
of consideration, (ii) if holders of Shares affirmatively make such an election,
the weighted average of the types and amounts of consideration to be received by
the holders of Shares that affirmatively make such an election, and (iii) the
details of the adjustment to be made under the Indenture in respect of such
Merger Event.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity

 

13

--------------------------------------------------------------------------------


 

 

 

Definitions, it will also constitute a Delisting if the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.

 

 

 

Additional Termination Event(s):

 

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)   Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof, and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date (the
contemplation of which on the Trade Date the Hedging Party is able to reasonably
demonstrate) and the Hedging Party has determined in good faith that it would
not be practicable for it to hedge its exposure with respect to such Transaction
in any other manner due to materially increased costs, greater liability
exposure or greater exposure to market risk or for any other reasonable reason”;
provided, further that (i) any determination as to whether (A) the adoption of
or any change in any applicable law or regulation (including, for the avoidance
of doubt and without limitation, (x) any tax law or (y) adoption or promulgation
of new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar

 

14

--------------------------------------------------------------------------------


 

 

 

legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof the words “(including,
for the avoidance of doubt and without limitation, (x) any tax law or
(y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.

 

 

 

(b)   Failure to Deliver:

 

Applicable

 

 

 

(c)   Insolvency Filing:

 

Applicable

 

 

 

(d)   Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i)             Section 12.9(a)(v) of the Equity Definitions is hereby modified
by inserting the following two phrases at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, the transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
and other terms.”;

 

 

 

 

 

(ii)          Section 12.9(b)(iii) of the Equity Definitions is hereby amended
by inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

(e)   Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Party:

 

Dealer

 

 

 

Determining Party:

 

Dealer

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

15

--------------------------------------------------------------------------------


 

3.              Calculation Agent:

 

Dealer; provided that all calculations and determinations made by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner; provided further that, upon receipt of written request from
Counterparty, the Calculation Agent shall promptly provide Counterparty with a
written explanation describing in reasonable detail any calculation, adjustment
or determination made by it (including any quotations, market data or
information from internal or external sources used in making such calculation,
adjustment or determination, as the case may be, but without disclosing Dealer’s
proprietary models or other information that may be proprietary or subject to
contractual, legal or regulatory obligations to not disclose such information),
and shall use commercially reasonable efforts to provide such written
explanation within five (5) Exchange Business Days from the receipt of such
request.

 

4.              Account Details:

 

 

 

Dealer Payment Instructions:

 

 

 

 

 

Chase Manhattan Bank New York

 

 

For A/C Goldman, Sachs & Co.

 

 

A/C #930-1-011483

 

 

ABA: 021-000021

 

 

 

 

 

Counterparty Payment Instructions:

 

 

 

 

 

To be provided by Counterparty.

 

 

 

 

 

5.              Offices:

 

 

 

 

 

The Office of Dealer for the Transaction is:

 

 

 

 

 

200 West Street, New York, New York 10282-2198

 

 

 

The Office of Counterparty for the Transaction is:

 

 

 

 

 

12700 Park Central Dr., Suite 1600

 

 

Dallas, TX 75251

 

 

 

 

 

6.              Notices: For purposes of this Confirmation:

 

 

 

 

 

(a)                                 Address for notices or communications to
Counterparty:(1)

 

 

 

To:

 

 

 

Attn:

Shai Even

 

 

 

Chief Financial Officer

 

 

Telephone:

(972) 367-3669

 

 

Facsimile:

(972) 367-3726

 

 

Email:

shai.even@alonusa.com

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Attn:

James Ranspot

 

 

 

--------------------------------------------------------------------------------

(1)  Please provide.

 

16

--------------------------------------------------------------------------------


 

 

Chief Legal Counsel — Corporate

Telephone:

(972) 367-3614

 

 

Email:

james.ranspot@alonusa.com

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Attn:

David Stone

 

 

 

Vinson & Elkins LLP

 

 

Telephone:

(713) 758-2236

 

 

Email:

dstone@velaw.com

 

 

 

 

 

(b)                                 Address for notices or communications to
Dealer:

 

 

 

 

 

To:

Goldman, Sachs & Co.

 

 

 

200 West Street

 

 

 

New York, NY 10282-2198

 

 

Attn:

Bennett Schachter,

 

 

 

Structured Equity Group

 

 

Telephone:

(212) 902-2568

 

 

Facsimile:

(212) 650-5140

 

 

Email:

bennett.schachter@gs.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attn:

Daniel Josephs

 

 

 

Structured Equity Group

 

 

Telephone:

(212) 902-8193

 

 

Facsimile:

(917) 977-3943

 

 

Email:

daniel.josephs@gs.com

 

 

 

 

 

And email notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com

 

7.              Representations, Warranties and Agreements:

 

(a)                                 In addition to the representations and
warranties in the Agreement and those contained elsewhere herein, Counterparty
represents and warrants to and for the benefit of, and agrees with, Dealer as
follows:

 

(i)                                     On the Trade Date and as of the date of
any election by Counterparty of the Share Termination Alternative under (and as
defined in) Section 8(c) below, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Exchange Act, when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

 

(ii)                                  (A) On the Trade Date, the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares,
are not, and shall not be, subject to a “restricted period,” as such term is
defined in Regulation M under the Exchange Act (“Regulation M”) and
(B) Counterparty shall not engage in any “distribution,” as such term is defined
in Regulation M, other than a distribution meeting the requirements of the
exceptions set forth in sections 101(b)(10) and 102(b)(7) of Regulation M, until
the second Exchange Business Day immediately following the Trade Date.

 

17

--------------------------------------------------------------------------------


 

(iii)                               Without limiting the generality of
Section 13.1 of the Equity Definitions, Counterparty acknowledges that neither
Dealer nor any of its affiliates is making any representations or warranties or
taking any position or expressing any view with respect to the treatment of the
Transaction under any accounting standards including ASC Topic 260, Earnings Per
Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging — Contracts in
Entity’s Own Equity (or any successor issue statements).

 

(iv)                              Counterparty will not be engaged in an “issuer
tender offer” as such term is defined in Rule 13e-4 under the Exchange Act nor
is it aware of any third party tender offer with respect to the Shares within
the meaning of Rule 13e-1 under the Exchange Act.

 

(v)                                 Prior to the Trade Date, Counterparty shall
deliver to Dealer a resolution of Counterparty’s board of directors authorizing
the Transaction and such other certificate or certificates as Dealer shall
reasonably request.  Based on such resolutions, neither Dealer nor any of its
affiliates shall be subject to the restrictions under Section 203 of the
Delaware General Corporation Law as an “interested stockholder” of Counterparty
by virtue of (A) its role as initial purchaser of, or market-maker in, the
Convertible Securities, (B) its entry into the Transaction and/or (C) any
hedging transactions in Counterparty’s securities in connection with the
Transaction.

 

(vi)                              Counterparty is not entering into this
Confirmation to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or otherwise in violation of the Exchange Act.

 

(vii)                           Counterparty is not, and after giving effect to
the transactions contemplated hereby will not be, required to register as, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(viii)                        On each of the Trade Date and the Premium Payment
Date, Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase the Number
of Shares in compliance with the laws of the jurisdiction of Counterparty’s
incorporation.

 

(ix)                              The representations and warranties of
Counterparty set forth in Section 3 of the Agreement and Sections 1(g), (h),
(j), (m), (p), (t), (u), (v), (w), (x), (y), (z), (bb), (cc), (dd), (ee), (gg)
and (hh) of the Purchase Agreement, dated as of September 10, 2013, between the
Initial Purchasers (as defined therein) and Counterparty (the “Purchase
Agreement”) are true and correct as of the Trade Date and the Effective Date and
are hereby deemed to be repeated to Dealer as if set forth herein.

 

(x)                                 To Counterparty’s knowledge, based on due
inquiry, no state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

 

(xi)                              Counterparty (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities;
(B) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least $50 million.

 

(xii)                           Without limiting the generality of Sections
3(a)(i), (ii), (iv) and (v) of the Agreement, neither the execution and delivery
of this Confirmation nor the incurrence or performance of obligations of
Counterparty hereunder will (A) conflict with or result in a breach of (w) the
certificate of incorporation or by-laws (or any equivalent documents) of
Counterparty, (x) to Counterparty’s knowledge, based on due inquiry, any
applicable law or regulation, (y) any

 

18

--------------------------------------------------------------------------------


 

order, writ, injunction or decree of any court or governmental authority or
agency, or (z) any agreement or instrument filed as an exhibit to Counterparty’s
Annual Report on Form 10-K for the year ended December 31, 2012, as updated by
any subsequent filings, to which Counterparty or any of its subsidiaries is a
party or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or (B) constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument referred to in clause (A)(z) above.

 

(b)                                 Each of Dealer and Counterparty agrees and
represents that it is an “eligible contract participant” as defined in the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

 

(c)                                  Each of Dealer and Counterparty
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(2) thereof.  Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

 

(d)                                 Each of Dealer and Counterparty agrees and
acknowledges that Dealer is a “financial institution,” “swap participant” and
“financial participant” within the meaning of Sections 101(22), 101(53C) and
101(22A) of the Bankruptcy Code.  The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” within the meaning
of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

 

(e)                                  As a condition to the effectiveness of the
Transaction, Counterparty shall deliver to Dealer (i) an incumbency certificate,
dated as of the Trade Date, of Counterparty in customary form and (ii) one or
more opinions of counsel, dated as of the Effective Date and reasonably
acceptable to Dealer in form and substance, with respect to the matters set
forth in Section 3(a) of the Agreement (provided that solely for such purpose,
the phrase “any law applicable to it,” shall be deemed to be deleted from clause
(iii) thereof), Sections 7(a)(vii) and 7(a)(xii)(A)(w) and (z) hereof and such
other matters as Dealer may reasonably request.

 

(f)                                   Counterparty understands that
notwithstanding any other relationship between Counterparty and Dealer and its
affiliates, in connection with this Transaction and any other over-the-counter
derivative transactions between Counterparty and Dealer or its affiliates,
Dealer or its affiliates is acting as principal and is not a fiduciary or
advisor in respect of any such transaction, including any entry, exercise,
amendment, unwind or termination thereof.

 

19

--------------------------------------------------------------------------------


 

(g)                                  Counterparty represents and warrants that
it has received, read and understands the OTC Options Risk Disclosure Statement
and a copy of the most recent disclosure pamphlet prepared by The Options
Clearing Corporation entitled “Characteristics and Risks of Standardized
Options”.

 

(h)                                 Each party acknowledges and agrees to be
bound by the Conduct Rules of the Financial Industry Regulatory Authority, Inc.
applicable to transactions in options, and further agrees not to violate the
position and exercise limits set forth therein.

 

(i)                                     Counterparty represents and warrants
that the assets used in the Transaction (i) are not assets of any “plan” (as
such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and
(ii) do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

 

8.  Other Provisions:

 

(a)                                 Right to Extend.  Dealer may postpone, in
whole or in part, any Exercise Date or Settlement Date or any other date of
valuation or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
to the Delivery Obligation), if Dealer determines, in its reasonable discretion,
that such extension or addition is reasonably necessary or appropriate to
preserve Dealer’s commercially reasonable hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the cash market, the
stock borrow market or other relevant market or to enable Dealer to effect
purchases and/or sales of Shares or Share Termination Delivery Units in
connection with its commercially reasonable hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer
generally in its corporate equity derivatives business with respect to
transactions similar to the Transaction).

 

(b)                                 Additional Termination Events.

 

(i)                                     The occurrence of (A) an event of
default with respect to Counterparty under the terms of the Convertible
Securities as set forth in Section 6.01 of the Indenture that results in the
Convertible Securities becoming or being declared due and payable pursuant to
the Indenture, or (B) an Amendment Event, in each case, shall constitute an
Additional Termination Event with respect to which the Transaction is the sole
Affected Transaction and Counterparty is the sole Affected Party, and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement.

 

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, absence of redemption right of Counterparty, any
term relating to conversion of the Convertible Securities (including changes to
the conversion price, conversion settlement dates or conversion conditions) (in
each case, other than any term that Counterparty is required to amend, modify or
supplement under the terms of the Indenture that would not require the consent
of any holder of the Convertible Securities to so amend, modify or supplement),
or any term that would require consent of the holders of not less than 100% of
the principal amount of the Convertible Securities to amend, in each case
without the prior consent of Dealer.

 

(ii)                                  Notwithstanding anything to the contrary
in this Confirmation, the receipt by Dealer from Counterparty, within the
applicable time period set forth under “Notice of Exercise” above, of any Notice
of Exercise in respect of Options that relate to Make-Whole Convertible
Securities shall constitute an Additional Termination Event as provided in this
clause (ii).  Upon receipt of any such Notice of Exercise, Dealer shall
designate an Exchange Business Day following such Additional Termination Event
(which Exchange Business Day shall be as soon as

 

20

--------------------------------------------------------------------------------


 

commercially reasonably practicable on or after the related settlement date
under the Indenture for such Make-Whole Convertible Securities) as an Early
Termination Date with respect to the portion of the Transaction corresponding to
a number of Options (the “Make-Whole Options”) equal to the lesser of (A) the
aggregate principal amount of such Make-Whole Convertible Securities specified
in such Notice of Exercise, divided by USD 1,000 and (B) the Number of Options
as of the date Dealer designates such Early Termination Date and, as of such
date, the Number of Options shall be reduced by the number of Make-Whole
Options.  Any payment hereunder with respect to such termination (the
“Make-Whole Unwind Payment”) shall be calculated pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to this Transaction and a number of Options
equal to the number of Make-Whole Options, (2) Counterparty were the sole
Affected Party with respect to such Additional Termination Event and (3) the
terminated portion of the Transaction were the sole Affected Transaction (and,
for the avoidance of doubt, in determining the amount payable pursuant to
Section 6 of the Agreement, the Calculation Agent shall not take into account
any Fundamental Change Adjustment); provided that the Make-Whole Unwind Payment
shall not be greater than the excess of (x) (I) the Applicable Percentage,
multiplied by (II) the number of Make-Whole Options multiplied by (III) the
Conversion Rate (determined after taking into account any applicable Fundamental
Change Adjustment) multiplied by (IV) the Share Obligation Value Price on the
applicable settlement date for the cash and/or Shares to be delivered pursuant
to Section 4.03(a)(ii) of the Indenture in respect of the relevant Make-Whole
Convertible Securities over (y) the product of (I) the Applicable Percentage,
(II) USD1,000 and (III) the number of such Make-Whole Options, as determined by
the Calculation Agent in a commercially reasonable manner.

 

(c)                                  Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.  If Dealer shall owe
Counterparty any amount pursuant to Section 12.2 of the Equity Definitions or
“Consequences of Merger Events” above, or Section 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Dealer to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
9:30 A.M. New York City time on the relevant merger date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable (“Notice of Share Termination”); provided
that if Counterparty does not validly elect to require Dealer to satisfy its
Payment Obligation by the Share Termination Alternative, Dealer shall have the
right, in its sole discretion, to elect to satisfy its Payment Obligation by the
Share Termination Alternative, notwithstanding Counterparty’s failure to so
elect or Counterparty’s invalid election to the contrary; and provided further
that Counterparty shall not have the right to so elect (but, for the avoidance
of doubt, Dealer shall have the right to so elect) in the event of (i) an
Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party, which Event
of Default or Termination Event resulted from an event or events within
Counterparty’s control.  Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:

 

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above or
Section 12.2, 12.6, 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, or such later date as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the

 

21

--------------------------------------------------------------------------------


 

 

 

Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of the aggregate amount of
a security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other Applicable Provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10 and 9.11 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).

 

(d)                                 Disposition of Hedge Shares.  Counterparty
hereby agrees that if, in the good faith reasonable judgment of Dealer based on
the advice of counsel, the Shares (the “Hedge Shares”) acquired by Dealer for
the purpose of hedging its obligations pursuant to the Transaction cannot be
sold in the U.S. public market by Dealer without registration under the
Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure letters of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Counterparty elects clause (i) above but the items
referred to therein are not completed in a timely manner, or if Dealer, in its
commercially reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 8(d) shall apply at the election of
Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements

 

22

--------------------------------------------------------------------------------


 

customary for private placements of equity securities, in form and substance
reasonably satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the “Daily VWAP”
(as defined in the Indenture) on such Exchange Business Days, and in the
amounts, requested by Dealer.  This Section 8(d) shall survive the termination,
expiration or early unwind of the Transaction.

 

(e)                                  Repurchase and Conversion Rate Adjustment
Notices.  Counterparty shall, at least two Exchange Business Days prior to any
day on which Counterparty effects any repurchase of Shares or consummates or
otherwise engages in any transaction or event that could reasonably be expected
to lead to an increase in the Conversion Rate (other than as a result of a
Fundamental Change Adjustment) (a “Conversion Rate Adjustment Event”), give
Dealer a written notice of such repurchase or Conversion Rate Adjustment Event
(a “Repurchase Notice”) on such day if, following such repurchase or Conversion
Rate Adjustment Event, the Notice Percentage would reasonably be expected to be
(i) greater than 9.9% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater by 0.5% than the Notice Percentage as of
the date hereof), and , if such repurchase or Conversion Rate Adjustment Event,
or the intention to effect the same, would constitute material nonpublic
information with respect to Counterparty or the Shares, Counterparty shall make
public disclosure thereof at or prior to delivery of such Repurchase Notice. 
The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day.  In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(e) then Counterparty agrees to indemnify
and hold harmless Dealer, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Dealer and each such person
being an “Indemnified Party”) from and against any and all losses (including
losses relating to the Dealer’s hedging activities as a consequence of becoming,
or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to this
Transaction), claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act or under any state or federal law, regulation or regulatory order,
relating to or arising out of such failure.  If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Counterparty shall contribute, to the
maximum extent permitted by law, to the amount paid or payable by the
Indemnified Party as a result of such loss, claim, damage or liability.  In
addition, Counterparty will reimburse any Indemnified Party for all expenses
(including reasonable counsel fees and expenses) as they are incurred (after
notice to Counterparty) in connection with the investigation of, preparation for
or defense or settlement of any pending or threatened claim or any action, suit
or proceeding arising therefrom, whether or not such Indemnified Party is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Counterparty.  This indemnity shall
survive the completion of the Transaction contemplated by this Confirmation and
any assignment and delegation of the Transaction made pursuant to this
Confirmation or the Agreement shall inure to the benefit of any permitted
assignee of Dealer.

 

(f)                                    Transfer and Assignment.  Either party
may transfer or assign any of its rights or obligations under the Transaction
with the prior written consent of the non-transferring party, such consent not
to be unreasonably withheld or delayed; provided that Dealer may transfer or
assign without any consent of Counterparty its rights and obligations hereunder,
in whole or in part, to (i) any affiliate of Dealer of credit quality equivalent
to or better than Dealer’s (or its guarantor’s) or whose obligations would be
guaranteed by Dealer (or its guarantor or The Goldman Sachs Group, Inc.), or
(ii) if Dealer has, or prior to giving effect to such a transfer or assignment,
would have, an Excess Ownership Position, any person, or any person whose
obligations would be guaranteed by a person, in either case of this clause (ii),
of credit quality equivalent to Dealer’s (or, if Dealer’s obligations are then
guaranteed by another party, such guarantor’s). If at any time at which (1) the
Equity Percentage exceeds 8.5% or (2) Dealer, Dealer Group

 

23

--------------------------------------------------------------------------------


 

(as defined below) or any person whose ownership position would be aggregated
with that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Section 203 of the Delaware General Corporation Law or
other federal, state or local law, rule, regulation or regulatory order or
organizational documents or contracts of Counterparty applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting, registration, filing or notification
obligations (other than to file a Schedule 13D or Schedule 13G under the
Exchange Act) or other requirements (including obtaining prior approval by a
state or federal regulator) of a Dealer Person under Applicable Restrictions and
with respect to which such requirements have not been met or the relevant
approval has not been received minus (y) 1% of the number of Shares outstanding
on the date of determination (either such condition described in clause (1) or
(2), an “Excess Ownership Position”), Dealer, in its commercially reasonable
discretion, is unable to effect a transfer or assignment to a third party after
its commercially reasonable efforts on pricing and terms and within a time
period reasonably acceptable to Dealer such that an Excess Ownership Position no
longer exists, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that an Excess Ownership Position no longer exists following
such partial termination.  In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and
Section 8(c) of this Confirmation as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Counterparty were the sole Affected Party with
respect to such partial termination, (iii) such portion of the Transaction were
the only Terminated Transaction and (iv) Dealer were the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement
and to determine the amount payable pursuant to Section 6(e) of the Agreement.
The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer (collectively, “Dealer Group”) “beneficially own”
(within the meaning of Section 13 of the Exchange Act) without duplication on
such day and (B) the denominator of which is the number of Shares outstanding on
such day.  In the case of a transfer or assignment by Counterparty of its rights
and obligations hereunder and under the Agreement, in whole or in part (any such
Options so transferred or assigned, the “Transfer Options”), to any party,
withholding of such consent by Dealer shall not be considered unreasonable if
such transfer or assignment does not meet the reasonable conditions that Dealer
may impose including, but not limited, to the following conditions:

 

(A)                           With respect to any Transfer Options, Counterparty
shall not be released from its notice and indemnification obligations pursuant
to Section 8(e) or any obligations under Section 2 (regarding Extraordinary
Events) or 8(d) of this Confirmation;

 

(B)                           Any Transfer Options shall only be transferred or
assigned to a third party that is a U.S. person (as defined in the Internal
Revenue Code of 1986, as amended);

 

(C)                           Such transfer or assignment shall be effected on
terms, including any reasonable undertakings by such third party (including, but
not limited to, undertakings with respect to compliance with applicable
securities laws in a manner that, in the reasonable judgment of Dealer, will not
expose Dealer to material risks under applicable securities laws) and execution
of any documentation and delivery of legal opinions with respect to securities
laws and other matters by such third party and Counterparty as are requested and
reasonably satisfactory to Dealer;

 

(D)                           Dealer will not, as a result of such transfer and
assignment, be required to pay the transferee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer
would have been required to pay to Counterparty in the absence of such transfer
and assignment;

 

(E)                            An Event of Default, Potential Event of Default
or Termination Event will not occur as a result of such transfer and assignment;

 

24

--------------------------------------------------------------------------------


 

(F)                             Without limiting the generality of clause (B),
Counterparty shall have caused the transferee to make such Payee Tax
Representations and to provide such tax or other documentation as may be
reasonably requested by Dealer to permit Dealer to determine that results
described in clauses (D) and (E) will not occur upon or after such transfer and
assignment; and

 

(G)                           Counterparty shall be responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Dealer in connection with such transfer or assignment.

 

(g)                                  Staggered Settlement. Dealer may, by notice
to Counterparty prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on one or more dates (each, a “Staggered Settlement
Date”) or at two or more times on the Nominal Settlement Date as follows:

 

(i)                                     in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to the 10th Exchange Business Day after such Nominal Settlement Date, but
not prior to the earlier of the relevant Conversion Date and the first day of
the relevant Cash Settlement Averaging Period) or delivery times and how it will
allocate the Shares it is required to deliver under “Delivery Obligation”
(above) among the Staggered Settlement Dates or delivery times; and

 

(ii)                                  the aggregate number of Shares that Dealer
will deliver to Counterparty hereunder on all such Staggered Settlement Dates
and delivery times will equal the number of Shares that Dealer would otherwise
be required to deliver on such Nominal Settlement Date.

 

(h)                                 Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

(i)                                      No Netting and Set-off.  The provisions
of Section 2(c) of the Agreement shall not apply to the Transaction.  Each party
waives any and all rights it may have to set-off delivery or payment obligations
it owes to the other party under the Transaction against any delivery or payment
obligations owed to it by the other party, whether arising under the Agreement,
under any other agreement between parties hereto, by operation of law or
otherwise.

 

(j)                                    Equity Rights.  Dealer acknowledges and
agrees that this Confirmation is not intended to convey to it rights with
respect to the Transaction that are senior to the claims of common stockholders
in the event of Counterparty’s bankruptcy.  For the avoidance of doubt, the
parties agree that the preceding sentence shall not apply at any time other than
during Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that the
obligations of Counterparty under this Confirmation are not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

 

(k)                                 Early Unwind.  In the event the sale by
Counterparty of the Firm Securities is not consummated pursuant to the Purchase
Agreement for any reason by the close of business in New York on September 16,
2013 (or such later date as agreed upon by the parties, which in no event shall
be later than September 23, 2013) (September 16, 2013 or such later date being
the “Early Unwind Date”), the Transaction shall automatically terminate (the
“Early Unwind”) on the Early Unwind Date and the Transaction and all of the
respective rights and obligations of Dealer and Counterparty hereunder shall be
cancelled and terminated and Counterparty shall pay to Dealer, other than in
cases involving a breach of the Purchase Agreement by Dealer as the Initial
Purchaser, an amount in cash equal to the aggregate amount of costs and expenses
relating to the unwinding of Dealer’s hedging activities in respect of the
Transaction (including market losses incurred in reselling any Shares purchased
by Dealer or its affiliates in connection with such hedging activities, unless
Counterparty agrees to purchase any such Shares at the cost at which Dealer
purchased such Shares) or, at the election of Counterparty, deliver to Dealer
Shares with a value equal to such amount, as determined by the Calculation
Agent, in which event the parties shall enter into customary and commercially
reasonable documentation relating to the registered or exempt resale of such

 

25

--------------------------------------------------------------------------------


 

Shares; provided that, if Counterparty makes such election to deliver Shares,
notwithstanding the foregoing, the number of Shares so delivered will not exceed
a number of Shares equal to two multiplied by the Number of Shares.  Following
such termination, cancellation and payment or delivery, each party shall be
released and discharged by the other party from, and agrees not to make any
claim against the other party with respect to, any obligations or liabilities of
either party arising out of, and to be performed in connection with, the
Transaction either prior to or after the Early Unwind Date.  Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment referred to above, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

(l)             Wall Street Transparency and Accountability Act of 2010.  The
parties hereby agree that none of (v) Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), (w) any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the enactment of WSTAA or any
regulation under the WSTAA, (y) any requirement under WSTAA nor (z) an amendment
made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein or the Agreement
(including, but not limited to, rights arising from a Change in Law, a Failure
to Deliver, a Hedging Disruption, an Increased Cost of Hedging, an Excess
Ownership Position or Illegality (as defined in the Agreement)).

 

(m) Payment by Counterparty. In the event that an Early Termination Date occurs
or is designated with respect to the Transaction as a result of a Termination
Event or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty
owes to Dealer an amount calculated under Section 6(e) of the Agreement, such
amount shall be deemed to be zero.

 

(n)         Governing Law.  THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS
ARISING IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(o)         Amendment.  This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Counterparty
and Dealer.

 

(p)         Counterparts.  This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

9.  Arbitration.

 

(a)         All parties to this Confirmation are giving up the right to sue each
other in court, including the right to a trial by jury, except as provided by
the rules of the arbitration forum in which a claim is filed.

 

(b)         Arbitration awards are generally final and binding; a party’s
ability to have a court reverse or modify an arbitration award is very limited.

 

(c)          The ability of the parties to obtain documents, witness statements
and other discovery is generally more limited in arbitration than in court
proceedings.

 

(d)         The arbitrators do not have to explain the reason(s) for their
award.

 

(e)          The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry, unless
Counterparty is a member of the organization sponsoring the arbitration
facility, in which case all arbitrators may be affiliated with the securities
industry.

 

26

--------------------------------------------------------------------------------


 

(f)           The rules of some arbitration forums may impose time limits for
bringing a claim in arbitration.  In some cases, a claim that is ineligible for
arbitration may be brought in court.

 

(g)         The rules of the arbitration forum in which the claim is filed, and
any amendments thereto, shall be incorporated into this Confirmation.

 

(h)         Counterparty agrees that any and all controversies that may arise
between Counterparty and Dealer, including, but not limited to, those arising
out of or relating to the Agreement or the Transaction hereunder, shall be
determined by arbitration conducted before FINRA Dispute Resolution
(“FINRA-DR”), or, if the FINRA-DR declines to hear the matter, before the
American Arbitration Association, in accordance with their arbitration
rules then in force.  The award of the arbitrator shall be final, and judgment
upon the award rendered may be entered in any court, state or federal, having
jurisdiction.

 

(i)            No person shall bring a putative or certified class action to
arbitration, nor seek to enforce any pre-dispute arbitration agreement against
any person who has initiated in court a putative class action or who is a member
of a putative class who has not opted out of the class with respect to any
claims encompassed by the putative class action until: (i) the class
certification is denied; (ii) the class is decertified; or (iii) Counterparty is
excluded from the class by the court.

 

(j)            Such forbearance to enforce an agreement to arbitrate shall not
constitute a waiver of any rights under this Confirmation except to the extent
stated herein.

 

27

--------------------------------------------------------------------------------


 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Goldman, Sachs & Co., Equity Derivatives Documentation
Department, Facsimile No. (212) 428-1980/83.

 

 

 

Yours faithfully,

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

By:

/s/ Daniela A. Rouse

 

 

Name: Daniela A. Rouse

 

 

Title: Vice President

 

 

Agreed and Accepted By:

 

 

 

ALON USA ENERGY, INC.

 

 

 

 

 

By:

/s/ Shai Even

 

 

Name: Shai Even

 

 

Title: Senior Vice President and

 

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 